          Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 MICHAEL JACKSON,

            Petitioner,

            v.                                              Case No. 21-3052-JWL

 WARDEN DON HUDSON,

             Respondent


                                MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner, a

prisoner at the United States Penitentiary, Leavenworth, proceeds pro se. The court has screened

the petition under Rule 4 of the Rules Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254,

and dismisses this matter without prejudice for lack of statutory jurisdiction.

                                           Background

       Petitioner was convicted in the United States District Court for the Western District of

Missouri of unlawful possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Because of

petitioner’s prior convictions, the indictment also charged that the penalty-enhancement

provisions of 18 U.S.C. § 924(e) applied. United States v. Jackson, 365 F.3d 649 (8th Cir. 2004).

In 2005, petitioner’s case was remanded to the Eighth Circuit for further consideration in light of

United States v. Booker, 543 U.S. 220 (2005). Jackson v. U.S., 543 U.S. 1103 (2005). On

remand, the Eighth Circuit held that petitioner was not entitled to relief and reinstated the

vacated judgment. United States v. Jackson, 163 Fed. Appx. 451, 2006 WL 250481 (8th Cir. Feb.

3, 2006). The petitioner then unsuccessfully sought relief under 28 U.S.C. § 2255, and he has

been denied authorization to file a second motion under that section.
            Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 2 of 6




         Petitioner filed two earlier petitions under Section 2241 in this court. In Case No. 20-3055,

he sought resentencing under a recent Supreme Court decision. The court dismissed that matter.

Jackson v. Hudson, 2020 WL 869409 (D. Kan. Feb. 21, 2020), aff’d, 822 Fed. Appx. 821 (10th Cir.

Aug. 4, 2020), pet. for cert. filed Dec. 31, 2020. In Case No. 20-3292¸ petitioner challenged his

classification as a career offender. The court also dismissed that matter. Jackson v. Warden, USP-

Leavenworth, 2020 WL 7024302 (D. Kan. Nov. 30, 2020); appeal pending, 10th Cir. Case No. 21-

03011.

         In the present case, petitioner claims his federal sentence is unconstitutional, claiming that

because he was convicted and sentenced on the same events in both state and federal cases, he is

entitled to a sentence reduction under the United States Sentencing Guidelines.

                                               Analysis

         The court first considers whether Section 2241 is the proper remedy for petitioner to

challenge the validity of his sentence. “Because that issue impacts the court’s statutory jurisdiction,

it is a threshold matter.” Sandlain v. English, 2017 WL 4479370 (10th Cir. Oct. 5,

2017)(unpublished).

         A federal prisoner seeking relief from an allegedly invalid conviction or sentence may file

a motion under § 2255 to “vacate, set aside or correct the sentence.” 28 U.S.C. § 2255. Such a

motion must be filed in the district where the movant was convicted. Sines v. Wilner, 609 F.3d

1070, 1073 (10th Cir. 2010). Generally, this remedy provides “the only means to challenge the

validity of a federal conviction following the conclusion of direct appeal.” Hale v. Fox, 829 F.3d

1162, 1165 (10th Cir. 2016), cert. denied sub nom. Hale v. Julian, 137 S.Ct. 641 (2017). However,

under the “savings clause” of § 2255(e), a federal prisoner may file a petition under 28 U.S.C. §




                                                   2
          Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 3 of 6




2241 if the remedy under § 2255 is “inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255(e).

       When a prisoner is denied relief in a motion brought under 28 U.S.C. § 2255, he cannot

pursue a second motion under that section unless he can demonstrate that there is “newly

discovered evidence” or “a new rule of constitutional law” as defined in § 2255(h). Haskell v.

Daniels, 510 F. App’x 742, 744 (10th Cir. 2013) (unpublished) (citing Prost v. Anderson, 636 F.3d

578, 581 (10th Cir. 2011)). The fact that a prisoner is precluded from bringing a second or

successive motion under § 2255 does not establish that the remedy under that section is inadequate

or ineffective. Rather, changes in the law were anticipated by Congress and provide grounds for

successive requests for collateral review only under the conditions set out in § 2255(h).

       The Tenth Circuit has rejected the claim that a “current inability to assert the claims in a

successive § 2255 motion – due to the one-year limitation period and the restrictions identified in

§ 2255(h) – demonstrates that the remedy under § 2255 is inadequate or ineffective.” Jones v.

Goetz, No. 17-1256, 2017 WL 4534760, at *5 (10th Cir. 2017) (unpublished)(citations omitted);

see also Brown v. Berkebile, 572 F. App’x 605, 608 (10th Cir. 2014)(unpublished)(holding that

even if a petitioner is barred from bringing a second motion under § 2255(h), that would “not

establish the remedy in § 2255 is inadequate.”)(citing Caravalho v. Pugh, 177 F.3d 1177, 1179

(10th Cir. 1999) and Prost, 636 F.3d at 586). If § 2255 could be found “inadequate or ineffective”

“any time a petitioner is barred from raising a meritorious second or successive challenge to his

conviction, subsection (h) would become a nullity, a meaningless gesture.” Prost, id,: see also

Hale, 829 F.3d at 1174 (“Because Mr. Hale cannot satisfy § 2255(h), he cannot, under Prost,

satisfy § 2255(e), and § 2241 review must be denied.”).




                                                 3
           Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 4 of 6




       The Tenth Circuit has stated that the Antiterrorism and Effective Death Penalty Act

(AEDPA), which modified § 2255, “did not provide a remedy for second or successive § 2255

motions based on intervening judicial interpretations of statutes.” Abernathy v. Wandes, 713 F.3d

538, 547 (10th Cir. 2013). Under the savings clause of § 2255(e), a prisoner may be able to proceed

under § 2241, but § 2255 has been held to be “inadequate or ineffective” in only “extremely limited

circumstances.” Id. (citations omitted).

       An applicant does not meet this standard “simply by asserting his ability to file a § 2255

motion is barred by timing or filing restrictions.” Crawford v. United States, 650 F. App’x 573,

575 (10th Cir. 2016)(unpublished)(citing Sines, 609 F.3d at 1073).

       The Tenth Circuit has held that “it is the infirmity of the § 2255 remedy itself, not the

failure to use it or to prevail under it, that is determinative. To invoke the savings clause, there

must be something about the initial § 2255 process that itself is inadequate or ineffective for testing

a challenge to detention.” Prost, 636 F.3d at 589 (stating that “the fact that Mr. Prost or his counsel

may not have thought of a Santos-type argument earlier doesn’t speak to the relevant question of

whether § 2255 itself provided him with an adequate and effective remedial mechanism for testing

such an argument.”).

       “The savings clause doesn’t guarantee results, only process,” and “the possibility of an

erroneous result – the denial of relief that should have been granted – does not render the

procedural mechanism Congress provided for bringing that claim (whether it be 28 U.S.C. § 1331,

1332, 2201, 2255, or otherwise) an inadequate or ineffective remedial vehicle for testing its merits

within the plain meaning of the savings clause.” Id. (emphasis in original).

       This court is bound by Tenth Circuit precedent which addresses the question of “whether

a new Supreme Court decision interpreting a statute that may undo a prisoner’s conviction renders




                                                  4
           Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 5 of 6




the prisoner’s initial § 2255 motion ‘inadequate or ineffective.’” Haskell, 510 F. App’x at 744. In

Prost, the Tenth Circuit held that it cannot, stating that if “a petitioner’s argument challenging the

legality of detention could have been tested in an initial § 2255 motion[,] … then the petitioner

may not resort to … § 2241.” Prost, 636 F.3d at 584.

        The Prost decision also found that § 2255 is not “inadequate or ineffective” simply because

adverse precedent existed in the governing circuit at the time of the motion under § 2255.

Abernathy, 713 F.3d at 548 (citing Prost, 636 F.3d at 590-93); Sandlain, id., (“[E]ven assuming

there was contrary circuit precedent, nothing prevented him from raising the argument in his initial

§ 2255 motion and then challenging any contrary precedent via en banc or certiorari review.”);

Lewis v. English, 736 F. App’x 749, 752 (10th Cir. June 5, 2018)(unpublished)(stating that

anticipating Mathis and presenting it in the face of contrary circuit precedent would be an “uphill

battle”, but would have afforded the petitioner “the opportunity to take this path”).

         In Abernathy, the Tenth Circuit stated that although other circuits “have adopted

somewhat disparate savings clause tests, most requir[ing] a showing of ‘actual innocence’ before

a petitioner can proceed under § 2241…. Under the Prost framework, a showing of actual

innocence is irrelevant.” Abernathy, 713 F.3d at n. 7 (citations omitted).

         The petitioner has the burden to show that the remedy under § 2255 is inadequate or

ineffective. Hale, 829 F.3d at 1179. Petitioner cannot meet the burden under governing case law.

The court concludes the saving clause of § 2255(e) does not apply and therefore, the court lacks

statutory jurisdiction in this matter.

        THE COURT THEREFORE ORDERS that the petition is dismissed without prejudice.

        IT IS SO ORDERED.




                                                  5
  Case 5:21-cv-03052-JWL Document 2 Filed 02/24/21 Page 6 of 6




Dated: February 24, 2021           /s/ John W. Lungstrum

                                   JOHN W. LUNGSTRUM
                                   UNITED STATES DISTRICT JUDGE




                               6
